Citation Nr: 0947737	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-34 694	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the cervical spine disability.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant has active service from December 1977 to 
October 1980, and from April 1981 to July 2003.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed since the 
appellant was separated from service in July 2003.  These 
changes became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (now codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2009)).


FINDINGS OF FACT

1.  Throughout this appeal, the clinical evidence of record 
indicates that the appellant's cervical spine limitation of 
motion more closely approximates the findings required for 
the moderate evaluation.

2.  Throughout this appeal, the appellant's cervical spine 
disability has not been manifested by ankylosis of the 
cervical spine, nor has he demonstrated forward flexion of 
the cervical spine limited to 15 degrees.

3.  Throughout this appeal, the appellant's cervical spine 
disability has not been productive of any incapacitating 
episodes.

4.  The appellant has been granted separate evaluations for 
right and left upper extremity radicular pathology.

5.  A claim for a total disability rating based upon 
individual unemployability (TDIU) may not be considered when 
a 100 percent rating is in effect.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent have not been met for the appellant's cervical spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5287, 5290, 5293 (2003); 
Diagnostic Codes 5235-5243 (2009).

2.  The claim of entitlement to a TDIU rating is dismissed as 
moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) 
(2009); VAOPGCPREC 6-99 (1999); Herlehy v. Principi, 15 Vet. 
App. 33 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the United States Court of Appeals for Veterans Claims 
(Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

The appellant's cervical spine increased rating claim arises 
from his disagreement with the initial evaluation that was 
assigned to that disability following the grant of service 
connection.  Courts have held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven.  As a result, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's finding that the 
TDIU appeal is moot, further assistance is unnecessary to aid 
the Veteran in substantiating his TDIU claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
appellant's service treatment records (STRs) have been 
associated with the claims file.  Retired military medical 
treatment records have also been associated with the claims 
file.  The appellant was afforded VA medical examinations in 
August 2003, June 2006, and September 2007.  A medical 
opinion is adequate when it is based upon consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Each one of these examinations was conducted by a 
medical professional, and the associated reports reflect 
review of the appellant's prior medical records.  The 
examinations included reports of the symptoms for the neck 
disability and demonstrated objective evaluations.  The 
examiners were able to assess and record the condition of the 
appellant's cervical spine.  Physical examinations were 
accomplished, including range of motion testing.

The Board finds that the examination reports are sufficiently 
detailed with recorded history, impact on employment and 
daily life, and clinical findings.  In addition, it is not 
shown that the examinations were in any way incorrectly 
prepared or that the VA examiners failed to address the 
clinical significance of the appellant's disability.  
Further, the VA examination reports addressed the applicable 
rating criteria.  As a result, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. 
§ 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the Board concludes that the appellant was 
afforded adequate examinations.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Furthermore, the appellant had the opportunity to present 
testimony during his January 2007 personal hearing conducted 
at the RO.  He was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  He 
had previously been given more than one year in which to 
submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for cervical spine 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Cervical Spine Increased Rating Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes the Veteran's STRs; retired military medical 
treatment records dated between 2003 and 2007; the reports of 
VA examinations conducted in August 2003, June 2006, and 
September 2007; and the transcript from the January 2007 
personal hearing at the RO.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that, 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes (DCs) 
5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant appealed the initial evaluation assigned for 
his cervical spine disability addressed here.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issue before the Board 
is consequently taken to include whether there is any basis 
for a higher rating at any pertinent time, to include whether 
a higher rating currently is in order.

The appellant contends that the severity of his cervical 
spine orthopedic disability is not reflected in the currently 
assigned initial evaluation of 20 percent.  During his 
January 2007 personal hearing at the RO, he testified that 
his cervical spine disability caused him neck pain and 
stiffness.  He said that the neck disability disturbed his 
sleep pattern.  He reported that he had been given a cervical 
traction unit as part of his treatment for the neck 
disability.

Review of the appellant's service medical treatment records 
reveals that the appellant complained of neck pain and 
hypoesthesia on the left.  His 1990 surgery was noted to have 
resulted in residual weakness and atrophy in the C7 
distribution on the left.  On physical examination, the 
appellant exhibited a 50 percent reduction in flexion of his 
neck and in lateral rotation.  Radiographic examination 
revealed arthritic changes at C4-C7 with loss of disc space.  
In June 2003, the appellant underwent MRI testing; the 
results revealed degenerative changes mostly affecting C5-6 
and C6-7.

The appellant underwent a VA medical examination in August 
2003; he complained of neck pain with referred pain into each 
shoulder, the left worse than the right.  He reported 
avoiding overhead tasks.  He also reported marked stiffness 
and limitation of motion in the neck when driving with 
difficulty turning his head from side to side.  On physical 
examination, there was a four-centimeter scar posteriorly in 
the mid-line at the base of the cervical spine.  The 
appellant exhibited zero to 30 degrees of forward flexion; 
zero to 20 degrees of extension; zero to 35 degrees of right 
and left flexion; and zero to 50 degrees of right and left 
rotation.  The examiner rendered a diagnosis of degenerative 
discogenic changes in the cervical spine with no indication 
of instability or incoordination.  

The appellant received retired military medical care between 
August 2003 and February 2007.  In August 2003, he complained 
of neck pain and he was noted to have decreased range of 
motion in extension.  In September 2004, the appellant was 
provided with a home unit for cervical spine traction.  
Physical examination of the appellant's neck accomplished in 
December 2005 revealed no decrease in suppleness and pain was 
not elicited by motion.  In February 2006, the appellant 
complained of chronic neck pain and decreased range of 
motion.  On physical examination, no motor dysfunction was 
found.  

The appellant underwent another VA medical examination in 
June 2006; he reported that he had been sent for physical 
therapy in January 2006, and that he received traction 
treatment once or twice a month.  He said that he took Motrin 
on a regular basis and that he did not use a cervical collar 
or any brace or other assistive device.  The appellant 
complained of early morning stiffness and radicular pain in 
his left upper extremity.  He denied experiencing 
instability, incoordination, weakness and fatigability.  On 
physical examination, a well healed posterior laminectomy 
incision was noted.  The appellant exhibited zero to 40 
degrees of forward flexion; zero to 30 degrees of extension; 
zero to 30 degrees of right and left flexion; and zero to 80 
degrees of right and left rotation.  Motor strength was 5/5 
in the appellant's upper extremities.  Sensation in the upper 
extremities was intact to light touch.  

The appellant most recently underwent a VA medical 
examination in September 2007; the examiner reviewed the 
appellant's medical records.  The appellant complained of 
ongoing pain in his neck and left arm.  He said that his pain 
increased to 8/10 from 3/10 when he engaged in turning and 
twisting motions.  He said that he used a home traction unit 
and that he took pain medication daily.  The appellant 
reported periodic flare-ups in his neck that he said 
significantly limited his activities.  He said that he had 
problems sleeping secondary to neck pain.  He also reported 
problems driving secondary to limitation of neck motion.  The 
appellant stated that he had not had any incapacity during 
the previous 12 months.  On physical examination, the 
appellant's motor testing was intact in all parameters for 
each arm.  Sensory testing was intact as to pinprick and 
light touch in each arm.  There was a well healed two inch 
incision on the posterior aspect of the appellant's neck.  
There was positive tenderness to palpation on the right and 
left sides of the posterior neck region, as well as in the 
left trapezius region.  No spasms were noted.  The appellant 
demonstrated zero to 30 degrees of forward flexion; zero to 
30 degrees of extension; zero to 30 degrees of right and left 
flexion; and zero to 50 degrees of right and left rotation.  
All motion was accomplished with pain.  The examiner stated 
that the appellant's cervical range of motion was not 
additionally limited by pain, weakness, fatigue or lack of 
endurance following repetitive testing or flare-up.  The 
appellant failed to report for EMG testing.

The applicable regulations in effect at the time of the 
appellant's July 31, 2003, separation from active duty 
contained a number of diagnostic codes relating to the spine.  
From September 23, 2002, to September 25, 2003, VA made no 
changes to Diagnostic Code 5287 or DC 5290 under 38 C.F.R. 
§ 4.71a (only to DC 5293).  Under Diagnostic Code 5287, a 30 
percent evaluation was warranted for favorable ankylosis of 
the cervical spine and a 40 percent evaluation was warranted 
for unfavorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a.  However, DC 5287 is not for application as the 
appellant has never clinically demonstrated any ankylosis of 
the cervical spine.

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warranted a 10 percent evaluation, while 
moderate limitation of motion warranted a 20 percent 
evaluation and severe limitation of motion of the cervical 
spine was rated as 30 percent disabling.  38 C.F.R. § 4.71a.  
The medical evidence of record indicates that the limitation 
of motion of the appellant's cervical spine documented in the 
clinical findings of record more closely approximates the 
findings associated with moderate limitation of motion.  For 
example, the appellant demonstrated a 50 percent (moderate) 
limitation of motion in May 2003, and the test results 
thereafter reflected ranges of motion that were in excess of 
fifty percent.  

The pain and functional limitations caused by the neck 
disorder are contemplated in the rating for moderate 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq., do not provide basis for the assigning of a separate 
or further increased disability rating.  Examining the 
evidence summarized above, and giving due consideration to 
the provisions regarding painful motion under 38 C.F.R. 
§ 4.59, the medical evidence shows no objective evidence that 
severe cervical spine impairment has ever been demonstrated.  
As such, findings commensurate with severe cervical spine 
limitation of motion under DC 5290 have not been shown.  
Therefore, an evaluation in excess of 20 percent is not 
warranted under DC 5290.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, see 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002), disc syndrome was to be evaluated on 
the basis of incapacitating episodes over the previous 12 
months or by combining separate ratings of its chronic 
orthopedic and neurologic manifestations, whichever method 
results in the higher rating.  Id.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
rating, and incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent rating.  Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Id.  Incapacitating episodes are those of acute 
signs and symptoms that require bed rest prescribed by a 
physician and treatment by a physician.  Id.  "Chronic" 
orthopedic and neurologic manifestations means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  Id.

In this case, there is no clinical evidence of record to 
establish that the appellant has ever experienced an 
incapacitating episode.  Therefore, an evaluation in excess 
of 20 percent is not warranted under the provisions of 
Diagnostic Code 5293 relating to incapacitating episodes as 
the appellant has not demonstrated any incapacitating 
episodes and such would be required for even a 20 percent 
evaluation.

The Board notes that the appellant was granted separate 
initial evaluations of 20 percent each for radicular 
neuropathy in the right and left upper extremities in the 
rating decision issued in February 2004.  The appellant has 
not voiced any disagreement with either one of those initial 
evaluations.  Therefore, combining the separate ratings of 
the cervical spine chronic orthopedic and neurologic 
manifestations results in the higher rating for this Veteran 
as opposed to rating incapacitating episodes under DC 5293.

As previously noted, the regulations used to evaluate 
diseases and injuries of the spine changed after the 
appellant was separated from service in July 2003.  These 
changes became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2009)).  The appellant was notified of 
these new criteria in the September 2006 Statement of the 
Case.  This change revised the spine criteria to "ensure 
that it uses current medical terminology and unambiguous 
criteria, and [to ensure] that it reflects medical advances 
that have occurred since the last review."  It addition to 
renumbering the diagnostic codes, it also provided a new 
"General Rating Formula for Diseases and Injuries of the 
Spine," under which it is contemplated that all spine 
disabilities will be evaluated.  (Intervertebral disc 
syndrome will be rated under the general rating formula for 
the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is 30 percent 
disabling.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent disabling.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The appellant has not clinically demonstrated forward flexion 
of the cervical spine limited to 15 degrees or less; nor has 
he demonstrated favorable ankylosis of the entire cervical 
spine.  Therefore, an evaluation in excess of 20 percent is 
not warranted under Diagnostic Codes 5235-5242.  
Specifically, while the medical evidence of record shows that 
his range of cervical spine motion is restricted, the 
restriction of his range of motion is not commensurate with 
the next higher rating.  In the absence of further limitation 
of motion as enumerated above or ankylosis of the cervical 
spine, an evaluation in excess of 20 percent is not warranted 
under DC 5235 to 5243.

Furthermore, the Board notes that the appellant also has 
surgical scarring related to his service-connected cervical 
spine disability.  Therefore, consideration will also be 
given to whether a separate compensable evaluation is 
warranted for that associated scar.

The Board also notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  Rather, 
the appellant's scar will be considered solely under the 
criteria effective as of the date of his separation from 
service in July 2003.

The schedule of ratings for scars is found at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face or neck; an 80 percent 
evaluation is warranted with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five characteristics of 
disfigurement a 50 percent evaluation is warranted.  Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement a 30 percent evaluation is warranted.  One 
characteristic of disfigurement warrants a 10 percent 
evaluation.

Under Note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).  Under Note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria. 

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

There is no medical evidence of record documenting any 
complaints of, findings of, or diagnosis of any problem due 
to the posterior neck surgical scarring or a finding that 
this scar was large enough or disfiguring enough that it 
would warrant a compensable rating on the basis of size or 
disfigurement alone.  38 C.F.R. § 4.118.  In addition, the 
evidence does not show that the posterior neck surgical scar 
covers an area exceeding 6 square inches (39 sq. cm.), is 
superficial and unstable, or is painful on examination.  
Accordingly, a separate compensable rating is not warranted 
pursuant to Diagnostic Code 7800 or DC 7803.

Furthermore, the medical evidence of record contains no 
clinical notation of this scarring as being painful or tender 
to palpation.  As the posterior neck surgical scar has not 
been objectively shown to be tender or painful, a rating 
under Diagnostic Code 7804 is not warranted.  The evidence 
does not show that the appellant has any functional loss due 
to his surgical scar of the posterior neck.  As there is no 
limitation of function due to the posterior neck surgical 
scar, a separate compensable rating under DC 7805 is not 
warranted.

The Board therefore concludes that a separate compensable 
evaluation is not warranted for the surgical scar associated 
with the appellant's cervical spine disability.

Notwithstanding the above discussion, a rating in excess of 
the 20 percent evaluation assigned for the neck disability 
herein could be granted if it were demonstrated that the 
particular disability presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the cervical spine 
disability has presented such an unusual or exceptional 
disability picture as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant"s disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there were higher 
ratings for a cervical spine disability, but the required 
manifestations had not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
hospitalization for his neck; nor has he required any 
extensive treatment.  While the appellant has offered 
evidence to show problems with sleeping and driving a motor 
vehicle related to the neck disability, the medical evidence 
of record indicates that the appellant retains 5/5 motor 
strength and sensory testing without any findings of spasms.  
The appellant has not offered any objective evidence of any 
symptoms due to the cervical spine disability that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the cervical spine 
disability at issue in this case.  The Board has not found 
any variation in the appellant's symptomatology or clinical 
findings that would warrant the assignment of any staged 
ratings in this case.

III.  TDIU Claim

In VAOPGCPREC 6-99 (June 7, 1999), the VA General Counsel 
held that a claim for TDIU may not be considered when a 
schedular 100 percent rating is already in effect.  No 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent disabling under the Rating 
Schedule and another, separate disability rated totally 
disabling due to individual unemployability under 38 C.F.R. 
§ 4.16(a).  See Acosta v. Principi, 18 Vet. App. 53, 60 
(1994) ("A veteran is eligible for a TDIU rating only where 
the schedular rating is less than total.").

As reflected in the July 2008 rating action, the appellant 
has achieved a combined 100 percent schedular rating for his 
service-connected disabilities, and is not eligible for TDIU.  
Hence, the claim for a grant of TDIU must be dismissed as 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999); see also Morris 
v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for cervical spine disability is denied.

The claim of entitlement to an award of TDIU is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


